         Case 2:19-cv-02760-EFM-KGG Document 38 Filed 04/23/20 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


  BARBARA JEAN DAVISON

                        Plaintiff,




   vs.                                                      Case No. 2:19-cv-02760-EFM-KGG

  C.R. BARD INC.,

                        Defendant.




                                              ORDER

         Plaintiff Barbara Davison filed a products liability suit against C.R. Bard Inc. (“Bard”)

arising from the implantation of a medical device designed and manufactured by Bard. Davison

filed a Short Form Complaint directly into In re: C.R. Bard, Inc. Pelvic Repair System Products

Liability Litigation, MDL Number 2187, in the U.S. District Court for the Southern District of

West Virginia. On December 17, 2019, Davison’s case was transferred to the U.S. District Court

for the District of Kansas for final resolution.1 Two motions that were filed in the Southern District

of West Virginia are now pending before this Court: Bard’s Motion for Summary Judgment (Doc.

19) and Bard’s Motion to Exclude the Testimony of Plaintiff’s Expert Witness (Doc. 21).




         1
             Doc. 29.
       Case 2:19-cv-02760-EFM-KGG Document 38 Filed 04/23/20 Page 2 of 3




         The day before the case was transferred to this Court, the parties filed a “Joint Designation

of the Content of the Record to be Remanded in the Barbara Davison Case.”2 In Attachment A of

that document, the parties identified a number of “non-pretrial orders” originally filed in the MDL

that should be “deemed part of the court record” in the District of Kansas.3 Included in those

documents is the Master Long Form Complaint that Davison’s Short Form Complaint incorporated

by reference.4 Furthermore, the parties agreed that once the case was opened in the District of

Kansas (which occurred on December 17, 2019), the parties would file all of the documents

identified in Attachment A within 21 days.5 The parties agreed to equally share the burdens of

producing those documents to this Court.6

         The Court has not received those documents, and their absence from the docket impedes

the Court’s resolution of the pending motions. The parties have provided the Court no reason for

the delay.7 Therefore, the Court orders the parties to file the Attachment A documents no later

than May 1, 2020. Additionally, the Court orders Davison to file the Master Long Form Complaint

no later than April 27, 2020.




         2
             Doc. 28.
         3
             Id. at 1; see also id., at 4–37 (“Attachment A”).
         4
             Id., at 5; Doc. 1, at 1.
         5
           Doc. 28, at 1 (“The parties further agree to meet and confer and, within 21 days of this case being opened
in the transferee court, the parties shall be responsible for filing therein the documents identified on Attachment A to
this Joint Designation, pending feasibility with the transferee court’s system.”).
         6
             Id., at 2.
         7
           The Court recognizes that Davison’s counsel just filed their entries of appearance before this Court on April
21, 2020; furthermore, Davison’s counsel of record is not the same counsel that represented Davison in the Southern
District of West Virginia.



                                                            -2-
        Case 2:19-cv-02760-EFM-KGG Document 38 Filed 04/23/20 Page 3 of 3




        IT IS THEREFORE ORDERED that Plaintiff Barbara Jean Davison and Defendant C.R.

Bard Inc. file the documents identified in Attachment A of Docket Entry 28 no later than May 1,

2020.

        IT IS FURTHER ORDERED that Plaintiff Barbara Jean Davison file the Master Long

Form Complaint that was incorporated by reference in Davison’s Short Form Complaint no later

April 27, 2020.

        IT IS SO ORDERED.

        Dated this 23rd day of April, 2020.




                                                    ERIC F. MELGREN
                                                    UNITED STATES DISTRICT JUDGE




                                              -3-
